On February 25,1997, it was the judgment of the court that the defendant Richard Edward Jackin is hereby sentenced to a term of ten (10) years commitment to the Montana Department of Corrections for placement in an appropriate correctional institution or program, as specified in Section 46-18-201(l)(e) MCA. That, however, seven (7) years of defendant’s commitment to the Montana Department of Corrections is hereby suspended, on the terms and conditions of formal probation set forth in the February 25,1997judgment. It is further ordered pursuant to Section 46-18-221 MCA, that defendant is hereby sentenced to an additional sentence of ten (10) years in the Montana State Prison, for use of a dangerous weapon in the commission of the offense. Eight years (8) of this additional sentence for use of a dangerous weapon is suspended on the same terms and conditions of probation set forth in this judgment. This additional sentence shall run consecutively to the sentence imposed for the offense of Felony Assault, a felony. The defendant shall receive credit for thirty-three (33) days time already served as of the date of this judgment.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney John Smith. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *83to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 11th day of September, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.)
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended so that the defendant is sentenced to the Department of Corrections instead of Montana State Prison for the ten (10) year weapon charge. All other aspects of the sentence shall remain affirmed.
The reason for the amendment is because it would make the sentence more consistent with the fact that the defendant is a first time felony offender.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank attorney John Smith for representing Richard E. Jackin in this matter.